Case 1:14-cr-20624-DPG Document 39 Entered on FLSD Docket 02/24/2021 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 1:14-CR-20624-GAYLES/GARBER


  UNITED STATES OF AMERICA

  v.

  MODESTO HERNANDEZ,

        Defendant.
  ______________________________________/


                                                       ORDER

           THIS CAUSE comes before the Court on Defendant Modesto Hernandez’s pro se

  Emergency Motion for Compassionate Release (the “Motion”) [D.E. 34]. 1 The Court has reviewed

  the Motion, the Presentence Investigation Report, and the record and is otherwise fully advised.

  For the following reasons, Defendant’s Motion is denied.

                                                  BACKGROUND

           Defendant is a 71-year-old incarcerated at Federal Correctional Institution Coleman Low

  (“FCI Coleman Low”) in Wildwood, Florida, with a projected release date of September 4, 2031.

  On March 3, 2015, the Court sentenced Defendant to a 240-month term of imprisonment for

  possession with intent to distribute a detectible amount of cocaine in violation of 21 U.S.C.

  § 841(a)(1), possession of a firearm in furtherance of a drug trafficking crime in violation of 18

  U.S.C. § 924(c)(1)(A)(i), and being a felon in possession of a firearm and ammunition in violation

  of 18 U.S.C. § 922(g)(1) and § 924(e). [D.E. 27 at 1]. The Court also imposed a three-year term

  of supervised release upon release from imprisonment. Id. at 3.


  1
   The Court liberally construes the claims in the Motion because Defendant proceeds pro se. Winthrop-Redin v. United
  States, 767 F.3d 1210, 1215 (11th Cir. 2014) (“[Courts] liberally construe pro se filings . . . .” (citation omitted)).

                                                            1
Case 1:14-cr-20624-DPG Document 39 Entered on FLSD Docket 02/24/2021 Page 2 of 4




         On August 3, 2020, Defendant filed a request for compassionate release with the Warden

  at FCI Coleman Low. [D.E. 34 at 1]. On August 7, 2020, the Warden denied Defendant’s request.

  Id. at 7. On September 3, 2020, Defendant filed the instant Motion asking the Court to reduce his

  sentence pursuant to 18 U.S.C. § 3528(c). Id. at 1. Defendant argues that his advanced age and

  medical conditions—including diabetes, high blood pressure, and emphysema—constitute

  extraordinary and compelling reasons that warrant his release. Id. at 3.

                                        LEGAL STANDARD

         A court has limited authority to modify a sentence of imprisonment. United States v.

  Burkes, No. 9:18-CR-80113, 2020 WL 2308315, at *1 (S.D. Fla. May 8, 2020) (citing United

  States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010)). Under 18 U.S.C. § 3582, as modified

  by the First Step Act of 2018, courts may reduce a term of imprisonment

         upon motion of the Director of the Bureau of Prisons, or upon motion of the
         defendant after the defendant has fully exhausted all administrative rights to appeal
         a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
         lapse of 30 days from the receipt of such a request by the warden of the defendant’s
         facility, whichever is earlier . . . .

  18 U.S.C. § 3582(c)(1)(A) (2018); see generally First Step Act of 2018, Pub. L. No. 115-391, 132

  Stat. 5194. If the defendant satisfies those administrative requirements and the factors outlined in

  18 U.S.C. § 3553(a) support release, courts must then find that “extraordinary and compelling

  reasons warrant such a reduction . . . consistent with applicable policy statements issued by the

  Sentencing Commission . . . .” 18 U.S.C. § 3582(c)(1)(A)(i); see also 18 U.S.C. § 3553(a) (2018).

  Courts must also find that the defendant is “not a danger to the safety of any other person or to the

  community . . . .” U.S. Sent’g Guidelines Manual § 1B1.13(2) (U.S. Sent’g Comm’n 2018).

         Thus, in order to grant the Motion, the Court must make specific findings that: (1) the

  § 3553(a) factors support Defendant’s compassionate release; (2) extraordinary and compelling



                                                   2
Case 1:14-cr-20624-DPG Document 39 Entered on FLSD Docket 02/24/2021 Page 3 of 4




  reasons warrant Defendant’s request; and (3) Defendant is not a danger to the safety of other

  persons or the community. The burden lies with Defendant to establish that his request is

  warranted. See United States v. Hylander, No. 18-CR-60017, 2020 WL 1915950, at *2 (S.D. Fla.

  Apr. 20, 2020) (citing United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)).

                                            DISCUSSION

          The Government does not dispute that Defendant properly exhausted his administrative

  remedies prior to filing the Motion, nor does it dispute that Defendant’s medical conditions present

  extraordinary and compelling circumstances. [D.E. 36]. Rather, the Government argues that the

  Motion should be denied because (1) the § 3553(a) factors do not warrant Defendant’s release and

  (2) Defendant poses a significant danger to the public safety. Id. The Court agrees that Defendant’s

  Motion fails on the merits because the § 3553(a) factors do not support his release.

          Section 3553(a) requires a court to “impose a sentence sufficient, but not greater than

  necessary . . . .” 18 U.S.C. § 3553(a). The Court must consider: (1) “the nature and circumstances

  of the offense and the history and characteristics of the defendant;” (2) “the need for the sentence

  imposed” to “reflect the seriousness of the offense,” “afford adequate deterrence,” and “protect the

  public;” (3) “the kinds of sentences available;” (4) “the sentencing range;” (5) “any pertinent policy

  statement;” (6) “the need to avoid unwarranted sentence disparities;” and (7) “the need to provide

  restitution to any victims . . . .” Id.

          The Court finds that the § 3553(a) factors do not support Defendant’s release. Defendant’s

  criminal history spans nearly four decades. [D.E. 25]. His fourteen prior felony convictions include

  multiple drug and firearm offenses. Id. at 6–12. Importantly, Defendant committed the instant

  offenses while on supervised release for previous federal drug and firearm convictions. Id. at 11–

  12 ¶ 34. Moreover, Defendant has only served approximately one-third of his original 240-month



                                                    3
Case 1:14-cr-20624-DPG Document 39 Entered on FLSD Docket 02/24/2021 Page 4 of 4




  term of imprisonment. Granting Defendant’s Motion in light of his previous conduct would neither

  “reflect the seriousness of the offense” nor “promote a respect for the law . . . .” See

  § 3553(a)(2)(A). Considering all the § 3553 factors, the Court finds that they do not support

  Defendant’s release and his request for compassionate release must be denied.

                                         CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that Defendant Modesto Hernandez’s

  pro se Emergency Motion for Compassionate Release, [D.E. 34], is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 24th day of February, 2021.




                                              ________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE




                                                 4
